Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Previous obvious double patenting rejection overcome by terminal disclaimer filed on 08/10/2021 pertaining to application 15/569484, now patent US-11,050,097.
The instant claim recites a maximum pressure and a maximum temperature to operate an inactivation step. The newly added limitation recites a cause-and-effect limitation where by the pressure and temperature of the instant claim result in a vaporize of at least a portion of the electrolyte. A question is raised to the examiner based upon the limitation as to if the vaporize step is an active step that needs to be present or just flows from the limitations already present. Antoine equation is the mathematical expression of the relation between the vapor pressure and the temperature of a pure substance. At any given temperature, for a specific substance, there is a pressure at which the gas of that specific substance is in dynamic equilibrium with its liquid or solid forms. Since the applicant has written the limitation in a cause-and-effect manner and utilized “at least a portion”, the examiner questions if the scope of the instant claim is true for all material that is pressurized to 300hPa or lower and 80oC or lower. It is noted that the temperature of the instant claim includes room temperature and even at room temperature, Antoine equation holds that at least a portion of the specific material (electrolyte) would vaporize. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites a continuous monitoring, but does not recite a nexus between a monitoring and a lower explosion limit. There is no recitation of a computer control and therefore that will not be read into the claim limitation. For the purposes of examination, the “monitoring” will be interpreted to be done by a human and that human has a strong motivation to not have an explosion. Therefore an overshot of the time of processing such that explosion is avoided is predictable. Instant claim does not lead to a calculation and margin of error factor added onto the calculation and therefore a human waiting until a device is not explosive naturally flows therefrom. 
Additionally, the instant claim is silent to positively recite the requirement of organic carbonates to be present in the system let alone in the vaporized electrolyte; the instant claim is silent to any 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “one or more of the comminuted material and the inactivated comminuted material is moved…” which contradicts claim 1 step “inactivating the comminuted material such that an inactivated comminuted material is obtained”. Step 1 recites that comminuted material is converted to an inactivated material, but claim 6 appears to imply there are comminuted materials which have not be inactivated. This means either claim 1 includes a plurality of comminuted materials whereby only a portion are made inactive (not claimed) or there is an additional structural feature with the same previously defined titles which invokes improper claiming under antecedent basis as claim 6 is referring to a separate and distinct element by a previously defined name which has already been acted upon. Based upon claim 6, it is now indefinite if there is one type of comminuted material or if there is plural, whereby only a portion of the comminuted material is made inactive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 17-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (PGPUB 2018/0013181) and further in view of Hayashi et al (PGPUB 2016/0049699).
Claim 1: Ho teaches a method of recycling lithium-ion batteries [abstract]. The battery comprises at least a cathode, anode, and electrolyte [0040-0041, 0100-0101]; these features are inherent to the term “battery” in the art. It is interpreted that the prior art step of “chopping” reads on instant claim method step of “comminuting” [Fig. 1; 0038]. 
The prior art teaches a method to be capable of extracting usable, recyclable materials from the battery, but is silent to teach a method step of inactivating pertaining to the electrolyte undergoing a pressure and temperature to be vaporized.
Hayashi teaches a method for processing fluorine-containing electrolyte including a gasification step of gasifying a volatile component of an electrolyte solution including a fluorine compound by heating the electrolyte solution under a reduced pressure [Abstract]. It is interpreted that one having ordinary skill in the art would look to modify the method step of Ho with the specifics of Hayashi because of the health risks presented by fluorine; if a battery electrolyte is to be recycled and it contains fluorine, one of ordinary skill in the art would have looked to the prior art for additional handling procedures. The prior art teaches that the temperature selection range for the method of gasification is dependent on the organic solvent material of the electrolyte, for their specific materials 80oC is the lowest temperature explicitly cited as optimal, but this temperature would change with changing materials [0030-0034]; additionally, the prior art reports temperatures at 20oC [0034] and does not “teach away” from such temperatures, but cites that 80oC-150oC is more optimal than lower based upon the organic solvents presented in the prior art. It is also held herein that the prior art and the instant claim overlap at 80oC and therefore the limitation of “a maximum temperature of 80oC” is explicitly met by the optimal temperature range presented by the prior art. The pressure of the reduced presser 
Claim 2: The comminuting step is interpreted to be a cutting and dismantling step, this militates in favor of a battery elements not being operated as an electrochemical reaction. 
Ho is silent to teach the operation of electrolyte material that contains fluorine to have additional safety processing. 
Hayashi teaches a gas of a gasified volatile component to be introduced to a wet or dry processing step whereby the fluorine is immobilized as calcium fluoride and an organic solvent oil phase is collected. It is interpreted that calcium fluoride is deactivated and is not a material which meets an electrochemical reaction limitation.  It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials handled [0013]. 
Alternatively, we can look for other recycled materials of Ho. The instant claim is not explicit to recite the electrolyte is the comminuted material. Ho teaches the recycling and recovery of component materials [0100-0120]. Since the instant claim is not specific as to the deactivated, comminuted material, the various elements taught by Ho are sufficient to read on the claim as presented. A singular element separated from a device is interpreted to not be possible to undergo an electrochemical reaction as additional structural features would be required for such to occur. 

Hayashi teaches a dry processing step that includes a condensation trap in the dry processing of vaporized electrolyte material [0053-0057]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials handled [0013].
Claim 4: Neither Ho nor Hayashi explode. It is therefore interpreted that the lower explosion limit is undercut in each operation whereby explosions are not present. One having ordinary skill in the art would be highly motivated to allow more than enough time to pass to avoid any explosions or other safety concerns. One having ordinary skill in the art is motivated to have more caution to explosion and would allow for ample time to pass. 
Claim 5: Ho is silent to teach the operation of electrolyte material that contains fluorine to have additional safety processing. 
Hayashi teaches the dry process to be performed at 5kPa (50hPA) [0056-0057]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials handled [0013].
Claim 6-7: Ho teaches an agitation step [0130, 0137], but is silent to teach a step of creating gas and removing vaporized electrolyte. The instant claim is recited under “a drying device” and under “comprising” language, although Ho teaches an agitation to take place in a liquid environment, the end product is a dried component whereby Ho teaches a first step of a drying process to be a washing and separation with the agitation. The process takes place in water [0130].

Hayashi teaches a reaction with water to hydrolyze materials [0036]. The prior art teaches the vaporization and handling of vaporized volatile elements [0036-0039]. The gasification occurs at a temperature and pressure condition [0033-0035]. It would have been obvious to incorporate a temperature and pressure condition has recited in Hayashi to the comminuted material in water in order to vaporize and remove the volatile electrolyte material gas in order to improve safety.  It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials handled [0013].
The specifics to the source of heat in the system is not material to material being worked upon and therefore the origin of the heat is not interpreted to material alter the material being worked upon. The limitation presented of the agitator applying 50% of the heat is not materially distinguishing to the produce a different product, the prior art would be motivated by the temperature ranges presented in the prior art and apply temperatures as necessary through routine experimentation. 
Claim 17: Ho is silent to teach the operation of electrolyte material that contains fluorine to have additional safety processing. 
Hayashi teaches the dry process to be performed such that at least a portion of the method step is at a temperature of 10oC [0056-0057]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials.

Ho is silent to teach a temperature and pressure of a water solution such that electrolyte can vaporize and improve the safety of the materials.
Hayashi teaches a temperature and pressure applied to a water and electrolyte whereby hydrolyzation occurs and the inactivated comminuted electrolyte material is removed through vaporization [0037-0039]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the method of recycling batteries when the electrolyte material comprises fluorine of Ho to include a vaporization step under reduced pressure as taught by Hayashi in order to improve the safety of the materials.
It is interpreted that the evaporation step of Hayashi would result in the removal of the inactivated comminuted electrolyte material from the agitation material of Ho. 
Claim 21: Ho teaches electrode materials are dimensioned with a sieve having a mesh width of 2mm-4mm [0033, 0112]. Ho teaches a chopping of the components [0015], but is silent to teach the explicit size of the components. It is interpreted that the size of the chopped segments are obvious to optimize (MPEP 2144.04) whereby the scale of the system is set to have a sieve of material at 2mm-4mm. The discovery of workable ranges to be recyclable is routine and obvious. It is interpreted that one having ordinary skill in the art would be motivated to have components that are small enough to be efficiently recycled, but large enough that are easily handled. The machining considerations will set the boundaries as well as the ease to separate the components. 

Claims 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (PGPUB 2018/0013181) and Hayashi et al (PGPUB 2016/0049699) as applies to claim 1 above, and further in view of Milewits et al (USPAT 5,303,872).

Milewits teaches a field transportable battery disposable unit comprising cutting apparatus adapted to receive one or more exhausted batteries [Abstract]. The features required to safely discard a battery are taught to be located in one device [Fig 1; Col 1 Ln 45-Col 2 Ln 43]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the enclosure of Ho to include a singular transportable case for recycling batteries as taught by Milewits in order to enable a user to safely discard batteries on location, eliminating the need to transport batteries to a central facility for subsequent disposal [Col 1 Ln 38-44].
 Claim 21: Ho teaches electrode materials are dimensioned with a sieve having a mesh width of 2mm-4mm [0033, 0112]. Ho teaches a chopping of the components [0015], but is silent to teach the explicit size of the components. It is interpreted that the size of the chopped segments are obvious to optimize (MPEP 2144.04) whereby the scale of the system is set to have a sieve of material at 2mm-4mm. The discovery of workable ranges to be recyclable is routine and obvious. 
Milewits teaches a field transportable battery disposable unit comprising cutting apparatus adapted to receive one or more exhausted batteries [Abstract]. The features required to safely discard a battery are taught to be located in one device [Fig 1; Col 1 Ln 45-Col 2 Ln 43]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the enclosure of Ho to include a singular transportable case for recycling batteries as taught by Milewits in order to enable a user to safely discard batteries on location, eliminating the need to transport batteries to a central facility for subsequent disposal [Col 1 Ln 38-44].
It is interpreted that the size of the components would be obvious to dimension such that they are capable of fitting and being processed by a smaller, portable device such as Milewits. The .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN J YANCHUK/               Primary Examiner, Art Unit 1723